290 F. Supp. 2d 602 (1994)
Kennard A. SMITH, Appellant,
v.
GOVERNMENT OF THE VIRGIN ISLANDS Appellee.
Nos. D.C. CRIM.APP.NO. 92, T.C. CRIM.NO. F297-9.
District Court, Virgin Islands, Appellate Division. D. St. Thomas and St. John.
April 11, 1994.
*603 Leslie Payton, Territorial Public Defender, St. Thomas, VI, for Appellant.
Elliot M. Davis, Asst. Atty. General, V.I. Department of Justice, St. Thomas, VI, for Appellee.
Before: THOMAS K. MOORE, Chief Judge, District Court of the Virgin Islands; JAMES T. GILES, Judge of the United States District Court for the Eastern District of Pennsylvania, Sitting by Designation; and JULIO A. BRADY, Judge of the Territorial Court of the Virgin Islands, St. Croix Division, Virgin Islands, Sitting by Designation.

ORDER
MOORE, Chief Judge.
This matter is before the Court on appeal from the Territorial Court of the Virgin Islands, having been submitted on the briefs without oral argument[1]. Appellant challenges the Territorial Court's acceptance of appellant's plea of guilty. After due consideration,
IT IS on this _11_ day of April, 1994, hereby ORDERED that the above-captioned appeal is DISMISSED for lack of jurisdiction[2].
NOTES
[1]  Appellant inaccurately relies on North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162 (1970), which holds that if a plea is given with an assertion of innocence, without more such as a record evidencing guilt, the plea may be invalid. In doing so, appellant mischaracterizes Alford's holding and his own plea of guilty, which was offered voluntarily without an assertion of innocence and in consideration of the strong evidence of appellant's guilt. See Appendix for Appellant at 37-39.
[2]  Appellant's motion to amend his brief is therefore denied as moot.